DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 
12-8-2021 has been entered.
 Response to Arguments
Applicant's arguments filed 12-8-2021 have been fully considered but they are not persuasive.            The rejection of Claims 1-5, 7-16 and 18-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10-21 of U.S. Patent No. 11,171,327 because no terminal disclaimer has been filed. 

Election/Restrictions                                                   
Applicant’s election of a battery comprising a negative electrode, an electrolyte comprising a nonaqueous electrolytic solution and a positive electrode comprising a 1.2Mn0.4 Co0.4O1.9F0.1 in the reply filed on 6-4-2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 23 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3-16-2021.
                                   Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 1-5, 7-12, 14 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Iwama et al. (US 2014/0114519).
Iwama et al. teaches on pages 3-4, [0048-0051], a positive electrode material comprising Chem I: LieNi(1-f-g)MnfM1gO(2-h)Xi where M1 represents at least one of elements selected from 2-15 group elements such as Co, Fe, Zn, Cu, Al, etc.; X represents at least one of 16-17 group elements such as F, Cl, Br, I, S, etc. and 0 < e < 1.5; 0 < f < 1.0; 0 < g < 1.0; -0.10 < h < 0.20 and 0 < i < 0.2.  Iwama et al. teaches Chem II: LijNi(1-k)M2kO(2-l)Fm where M2 represents at least one of elements selected from Co, Mn, Fe, Zn, Cu, Al, etc.; and 0.8 < j < 1.2; 0.005 < k < 0.5; -0.1 < h < 0.2 and 0 < m < 0.1.  Iwama et al. teaches Chem III: LinCo(1-o)M3oO(2-p)Fq where M3 represents at least one of elements selected from Ni, Mn, Fe, Zn, Cu, Al, etc.; and 0.8 < n < 1.2; 0 < o < 0.5; -0.1 < p < 0.2 and 0 < q < 0.1.  Iwama et al. teaches on page 5, [0064], that the positive electrode active material comprising a lithium transition metal composite oxide having a layered rock structure, a peak intensity ratio I003/I104 which is preferably higher than or equal to 0.65 and lower than or equal to 0.80. Iwama et al teaches on pages 8-10, a battery comprising the positive electrode material, a negative electrode and an electrolyte comprising a nonaqueous electrolytic solution.          Since Iwana et al. teaches the exact same positive electrode active material comprising a lithium composite oxide having a peak intensity ratio I003/I104 which is preferably higher than or equal to 0.65 and lower than or equal to 0.80 then inherently the same lithium positive electrode active material comprising a lithium composite oxide 
In addition, the presently claimed property of lithium positive electrode active material comprising a lithium composite oxide containing a crystal structure belonging to a space group R-3M would have obviously have been present once the Iwama et al. product is provided.  In re Best, 195 USPQ 433 (CCPA 1977).

Claims 1-5, 7-16 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Iwama et al. (US 2014/0114519).
            Iwama et al. teaches on pages 3-4, [0048-0051], a positive electrode material comprising Chem I: LieNi(1-f-g)MnfM1gO(2-h)Xi where M1 represents at least one of elements selected from 2-15 group elements such as Co, Fe, Zn, Cu, Al, etc.; X represents at least one of 16-17 group elements such as F, Cl, Br, I, S, etc. and 0 < e < 1.5; 0 < f < 1.0; 0 < g < 1.0; -0.10 < h < 0.20 and 0 < i < 0.2.  Iwama et al. teaches Chem II: LijNi(1-k)M2kO(2-l)Fm where M2 represents at least one of elements selected from Co, Mn, Fe, Zn, Cu, Al, etc.; and 0.8 < j < 1.2; 0.005 < k < 0.5; -0.1 < h < 0.2 and 0 < m < 0.1.  Iwama et al. teaches Chem III: LinCo(1-o)M3oO(2-p)Fq where M3 represents at least one of elements selected from Ni, Mn, Fe, Zn, Cu, Al, etc.; and 0.8 < n < 1.2; 0 < o < 0.5; -0.1 < p < 0.2 and 0 < q < 0.1.  Iwama et al. teaches on page 5, [0064], that the positive electrode active material comprising a lithium transition metal composite oxide having a layered rock structure, a peak intensity ratio I003/I104 which is preferably higher than or equal to 0.65 and lower than or equal to 0.80. Iwama et al teaches on pages 8-10, a battery comprising the positive electrode material, a negative electrode and an electrolyte comprising a nonaqueous electrolytic solution.
a is specifically 1.67 < a < 1.95; Lix(MnCo)y is 0.5 < x/y < 3.0 or 1.5 < x/y < 2.0; OaFb is 9 < a/b < 19 and 0.75 < (x+y)/(a+b) < 1.15.           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Lix(MnCo)y instead of Lix(CoM3)y as the positive active material because Iwama et al. teaches that Mn can be used in the positive active material with Co as explained above and one would expect therefore that these elements would function in a similar way and give similar results.            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a positive active material comprising Li0.8-1.5Mn0.4-0.49Co0.51-0.60O1.8-1.9F0.1-0.18, giving 0.5 < x/y < 3.0 or 1.5 < x/y < 2.0; OaFb is 9 < a/b < 19 and 0.75 < (x+y)/(a+b) < 1.15, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a positive active material comprising Li0.8-1.5Mn0.4-0.49Co0.51-6.0O1.8-1.9F0.1-0.18, giving 0.5 < x/y < 3.0 or 1.5 < x/y < 2.0; OaFb is 9 < a/b < 19 and 0.75 < (x+y)/(a+b) < 1.15, since it has been held that discovering an optimum In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).                                                       
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-5, 7-16 and 18-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10-21 of U.S. Patent No. 11,171,327. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,171,327 claims in claims 1 and 10, a positive electrode active material comprising a lithium composite oxide containing at least one element selected from the group consisting of fluorine, chlorine, nitrogen, sulfur, bromine and iodine represented by Formula Lix = 0.05-1.5 Mey=0.5-1.0Oa=0.1-2.0Xb.0-1; 5 < a/b < 39 where Me can be Mn, Co, Ni, etc. and Q can be F, N, S or Cl. The lithium composite oxide has a crystal structure that belongs to a space group R-3M and a ratio I(003)/I(104) of a 1st integrated intensity I(003) of a 1st peak corresponding to a (003) plane to a 2nd integrated intensity I(104) of a 2nd peak corresponding to a (104) plane in an XRD pattern of the lithium composite oxide satisfying 0.62 < I/(003)/I(104) < 0.90 or .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner




/Laura Weiner/Primary Examiner, Art Unit 1727